Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated October 12, 2020. The following action is taken:Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raaden et al (6433952).
Regarding claim 1. The method claim read on using a magneto optic sensor or imager that reads data on a magnetic tape (medium) wherein an image of the data is reproduced and the “binary” data (servo) is identified representative of the magnetic state which is the polarization Kerr effect of the  polarized light beam. Thus, the method claim is merely a magneto optic sensor reading data from a magnetic tape with servo information as cited in paragraph [0022] and [0026] of the specification. Claim 7 merely read on a system having an instructional software stored in ROM/RAM within the processing unit.  The servo information is reproduced in order to determine an image (data) on the magnetic media. Basically it reads on reading a magnetic tape having servo data to identify the image data (VHS tape or system).  Claim 14 is similar to claim 1 wherein the use of a magneto optic sensing element would obtain (read an image or data), identify a servo data then identify a region (polarized) light beam as disclosed in 


With respect to the limitation of claim 4. The claim merely read on tracking control. The reference shows identifying magnetic markings on the portion of magnetic tape media that represent physical-location information on the portion of magnetic tape media see fig2 tracks 18; determining a location of a data track based on the magnetic markings tracking signals fig 1a element 16; and determining a portion of the binary data based on the magnetic state of the portion of magnetic tape media on the data track fig 1a element 17.
With respect to the limitation of claim 5. The reference shows a computer readable media “magnetic tape” element 1 having binary data “tracking servo data” being written thereon (stored).
With respect to the limitation of claim 6. The reference in fig 1a shows a magneto optical actuator “imager” having elements 3-6 and 8-11.
With respect to the limitation of claim 15 see fig 2 showing a tape with tracking servo markings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaaden et al (6433952) in view of Stubbs (6493174).
The primary reference Kaaden et al discloses the invention as analyzed above. However the reference does not show a “disk” as a medium.  The secondary reference Stubbs discloses a medium such as a tape or disk in column 1 lines 15-20 for the purpose of storing data for subsequent reading and recording operation.   It would have been obvious to one of skilled in the art at the time of the invention to use the teachings of the secondary reference Stubbs and modify the primary reference Kaaden et al. such modification of using a disk as a medium is merely an alternative medium equivalence as opposed to a tape or any other storing elements predicated on the system used.

Claim Objections
Claims 2, 8-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does not show or teach obtaining a plurality of overlapping images to be stitched to form an image by a magneto optic image sensor as in claim 2. A rotating medium wherein a magneto optical image sensing actuator reads a plurality of images representing a magnetic state of a media portion as in claim 8. The acquiring of the images by moving in an XY direction as in claim 12. The capturing of the images prior to the tape being unwound from the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2005/0195510 showing a magneto optic sensor reading a medium as in fig 1. The reference 6850592 shows a radiation emitting element reading data from a medium see fig 1. The reference 8281997  discloses a magneto optical sensor reading features from a medium as in fig 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 


/NABIL Z HINDI/Primary Examiner, Art Unit 2688